               Case 1:19-cv-02127-VEC Document 60 Filed 01/13/20 Page 1 of 9


  manatt                                                                                                Robert A. Jacobs
                                                                                             Manatt, Phelps & Phillips, LLP
                                                                                               Direct Dial: (310) 312-4360
                                                                                             E-mail: rjacobs@manatt.com


   January 13, 2020

   ELECTRONICALLY FILED ON ECF

   Hon. Valerie E. Caproni
   U.S. District Judge
   U.S. District Court for the Southern District of New York
   40 Foley Square, Room 240
   New York, New York 10007

            Re:      EMI April Music Inc. v. West, Case No. 1:19-cv-02127-VEC

   Dear Judge Caproni:

           We represent plaintiffs EMI April Music Inc. and EMI Blackwood Music Inc. in the
   above-referenced action, and write on behalf of all Parties in this action in response to the
   Court’s Order directing the Parties to report on the status of settlement negotiations and the U.S.
   District Court for the Central District of California action titled Please Gimme My Publishing, et
   al. v. EMI April Music Inc., et al., C.D. Cal. Case No. 19-cv-1527 (the “California Action”).
   (Dkt. 57)

           As the Court will recall, on September 23, 2019, the Parties filed a Notice of Settlement
   in the California Action. (Dkt. 50) On December 31, 2019, the Parties filed a Motion to Extend
   the Deadlines Set Forth in the Court’s September 24, 2019 Order (Dkt. 39), or, In the
   Alternative, to Reopen Case (the “Motion”), in order to allow the Parties to finalize a settlement
   agreement. Attached hereto as Exhibit A is a copy of the Parties’ Motion in the California
   Action. On January 2, 2020, the Court granted the Parties’ Motion and extended all deadlines set
   forth in the Court’s September 24, 2019 Order to February 15, 2020. Attached hereto as Exhibit
   B is a copy of the Court’s January 2, 2020 Order.

          The Parties are very close to finalizing a settlement agreement and expect to have a final
   settlement agreement by February 15, 2020.

                                                               Respectfully submitted,
                                                               /s/ Robert A. Jacobs
                                                               Robert A. Jacobs

   cc: All counsel of record (via ECF)




           11355 West Olympic Boulevard, Los Angeles, California 90064-1614 Telephone: 310.312.4000 Fax: 310.312.4224
Albany | Boston | Chicago | Los Angeles | New York | Orange County | Palo Alto | Sacramento | San Francisco | Washington, D.C.
   3626802.1 08844-00001/10930014.2
Case 1:19-cv-02127-VEC Document 60 Filed 01/13/20 Page 2 of 9




                  EXHIBIT A
Case 2:19-cv-01527-DMG-FFM
          Case 1:19-cv-02127-VEC
                              Document
                                  Document
                                       40 Filed
                                           60 Filed
                                                12/30/19
                                                     01/13/20
                                                          PagePage
                                                               1 of 43 of
                                                                       Page
                                                                          9 ID #:922




    1    Ekwan E. Rhow - State Bar No. 174604
            erhow@birdmarella.com
    2    Grace W. Kang - State Bar No. 271260
            gkang@birdmarella.com
    3    BIRD, MARELLA, BOXER,WOLPERT,
         NESSIM, DROOKS, LINCENBERG &
    4    RHOW, P.C.
         1875 Century Park East, 23rd Floor
    5    Los Angeles, California 90067-2561
         Telephone: (310) 201-2100
    6    Facsimile: (310) 201-2110
    7    Attorneys for Plaintiffs Please Gimme My
         Publishing, Inc., West Brands, LLC,
    8    Kanye West, and Ye World Publishing,
         Inc.
    9
  10                         UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12
  13 PLEASE GIMME MY PUBLISHING,                    Case No. 2:19-cv-01527 DMG (FFMx)
     INC., a New York corporation; WEST
  14 BRANDS, LLC, a Delaware limited                MOTION TO EXTEND THE
     liability corporation; KANYE WEST,             DEADLINES SET FORTH IN THE
  15 an individual; and YE WORLD                    COURT’S SEPTEMBER 24, 2019
     PUBLISHING, INC., a Delaware                   ORDER (DKT. 39) BY 45 DAYS,
  16 corporation, also doing business as YE         OR, IN THE ALTERNATIVE, TO
     WORLD MUSIC,                                   REOPEN CASE
  17
                   Plaintiffs,
  18
             vs.
  19
     EMI APRIL MUSIC, INC., a
  20 Connecticut corporation; EMI
     BLACKWOOD MUSIC, INC., a
  21 Connecticut corporation; and DOES 1-
     10,
  22
                   Defendants.
  23
  24
  25
  26
  27
  28
        3624147.1
        MOTION TO EXTEND THE DEADLINES SET FORTH IN THE COURT’S SEPTEMBER 24, 2019 ORDER, OR,
                               IN THE ALTERNATIVE, TO REOPEN CASE
Case 2:19-cv-01527-DMG-FFM
          Case 1:19-cv-02127-VEC
                              Document
                                  Document
                                       40 Filed
                                           60 Filed
                                                12/30/19
                                                     01/13/20
                                                          PagePage
                                                               2 of 44 of
                                                                       Page
                                                                          9 ID #:923




    1               Plaintiffs Please Gimme My Publishing, Inc., West Brands, LLC, Kanye
    2 West, and Ye World Publishing, Inc. (the “Plaintiffs”) and Defendants EMI April
    3 Music Inc. and EMI Blackwood Music Inc. (the “Defendants”) (collectively, the
    4 “Parties”) respectfully move the Court to extend the deadlines set forth in the
    5 Court’s September 24, 2019 Order (Dkt. 39), or, in the alternative, should the Court
    6 decline to extend such deadlines, to reopen the case.
    7               On September 23, 2019, the Parties filed a Notice of Settlement, notifying the
    8 Court that the Parties had reached a settlement in principle to settle the action in its
    9 entirety.
  10                On September 24, 2019, the Court issued an order, stating: “By December
  11 30, 2019, the parties shall file either (1) a stipulation and proposed order for
  12 dismissal of the action or judgment, or (2) a motion to reopen if settlement has not
  13 been consummated.” (Dkt. 39) (hereinafter, the “September 24th Order”).
  14                Since the Notice of Settlement was filed, the Parties have been diligently
  15 working to prepare a settlement agreement and to resolve issues related to the
  16 settlement agreement.
  17                The Parties are very close to finalizing a settlement agreement but require
  18 additional time to reach agreement on final language and to execute the settlement
  19 agreement. The Parties expect to have a final settlement agreement within forty-five
  20 (45) days.
  21                Therefore, the Parties respectfully request that all deadlines set forth in the
  22 Court’s September 24th Order be extended by forty-five (45) days to allow the
  23 Parties to finalize the settlement agreement, or, in the alternative, should the Court
  24 decline to extend such deadlines, to reopen the case pursuant to the Court’s
  25 September 24th Order.
  26
  27
  28
        3624147.1                                        1
        MOTION TO EXTEND THE DEADLINES SET FORTH IN THE COURT’S SEPTEMBER 24, 2019 ORDER, OR,
                               IN THE ALTERNATIVE, TO REOPEN CASE
Case 2:19-cv-01527-DMG-FFM
          Case 1:19-cv-02127-VEC
                              Document
                                  Document
                                       40 Filed
                                           60 Filed
                                                12/30/19
                                                     01/13/20
                                                          PagePage
                                                               3 of 45 of
                                                                       Page
                                                                          9 ID #:924




    1
        DATED: December 30, 2019           BIRD, MARELLA, BOXER, WOLPERT,
    2                                      NESSIM, DROOKS, LINCENBERG &
                                           RHOW, P.C.
    3
    4
    5                                      By:           /s/ Grace W. Kang
    6                                                 Ekwan E. Rhow
    7                                                 Grace W. Kang

    8                                            Attorneys for Plaintiffs Please Gimme My
    9                                            Publishing, Inc., West Brands, LLC, Kanye
                                                 West, and Ye World Publishing, Inc.
  10
  11
        DATED: December 30, 2019           MANATT, PHELPS & PHILLIPS, LLP
  12
  13                                       By:          /s/ Robert A. Jacobs
                                                      Robert A. Jacobs
  14                                                  Maura K. Gierl
  15                                                  Molly K. Wyler

  16                                             Attorneys for Defendants EMI April Music
  17                                             Inc. and EMI Blackwood Music Inc.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        3624147.1                                 2
        MOTION TO EXTEND THE DEADLINES SET FORTH IN THE COURT’S SEPTEMBER 24, 2019 ORDER, OR,
                               IN THE ALTERNATIVE, TO REOPEN CASE
Case 2:19-cv-01527-DMG-FFM
          Case 1:19-cv-02127-VEC
                              Document
                                  Document
                                       40 Filed
                                           60 Filed
                                                12/30/19
                                                     01/13/20
                                                          PagePage
                                                               4 of 46 of
                                                                       Page
                                                                          9 ID #:925




    1
                                            ECF ATTESTATION
    2
                    I, Grace W. Kang, attest that all other signatories listed, and on whose behalf
    3
        the filing is submitted, concur in the filing’s content and have authorized the filing
    4
        in accordance with Civil Local Rule 5-4.3.4(a)(2)(i).
    5
    6
    7
                                                       __/s/ Grace W. Kang__________________
    8                                                      Grace W. Kang
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        3624147.1                                       3
                                                ECF ATTESTATION
Case 1:19-cv-02127-VEC Document 60 Filed 01/13/20 Page 7 of 9




                  EXHIBIT B
Case 2:19-cv-01527-DMG-FFM
          Case 1:19-cv-02127-VEC
                              Document
                                  Document
                                       41 Filed
                                           60 Filed
                                                01/02/20
                                                     01/13/20
                                                          PagePage
                                                               1 of 28 of
                                                                       Page
                                                                          9 ID #:928




    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
  10
  11 PLEASE GIMME MY PUBLISHING,                Case No.: CV 19-1527-DMG (FFMx)
     INC., a New York corporation; WEST
  12 BRANDS, LLC, a Delaware limited            ORDER GRANTING MOTION TO
     liability corporation; KANYE WEST,         EXTEND THE DEADLINES SET
  13 an individual; and YE WORLD                FORTH IN THE COURT’S
     PUBLISHING, INC., a Delaware               SEPTEMBER 24, 2019 ORDER
  14 corporation, also doing business as YE     [Doc. # 39] [40]
     WORLD MUSIC,
  15
                   Plaintiffs,
  16
             vs.
  17
     EMI APRIL MUSIC, INC., a
  18 Connecticut corporation; EMI
     BLACKWOOD MUSIC, INC., a
  19 Connecticut corporation; and DOES 1-
     10,
  20
                   Defendants.
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-01527-DMG-FFM
          Case 1:19-cv-02127-VEC
                              Document
                                  Document
                                       41 Filed
                                           60 Filed
                                                01/02/20
                                                     01/13/20
                                                          PagePage
                                                               2 of 29 of
                                                                       Page
                                                                          9 ID #:929




    1        The Court, having read and considered the parties’ Motion to Extend the
    2 Deadlines Set Forth in the Court’s September 24, 2019 Order [Doc. # 39], and for
    3 good cause shown, hereby ORDERS as follows:
    4        1.     The Motion is GRANTED; and
    5        2.     All deadlines set forth in the Court’s September 24, 2019 Order are
    6 extended to February 15, 2020. Failure to timely comply with the Court’s Orders
    7 shall result in the dismissal of this action as of February 16, 2020.
    8        IT IS SO ORDERED.
    9
  10 DATED: January 2, 2020
  11
  12                                        DOLLY M. GEE
                                            UNITED STATES DISTRICT JUDGE
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
